Citation Nr: 1729806	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Appellant served in both the Louisiana and Washington Air National Guard (ANG).  She had a period of active duty for training (ACDUTRA) from November 1973 to March 1974 and thereafter multiple periods of both ACDUTRA and inactive duty for training (INACDUTRA).  She is not service connected for any disabilities and has no qualifying active duty military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2015, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

In April 2015, the Board denied the Appellant's claim for entitlement to service connection for an acquired psychiatric disorder.  The Appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court granted a Joint Motion for Remand, which vacated the Board's April 2015 denial of service connection and remanded the case for readjudication consistent with the joint motion.

This matter was last before the Board in February 2016 and was remanded for additional development.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Appellant's claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Appellant is seeking service connection for an acquired psychiatric disability that she maintains is due to racial discrimination and harassment she suffered while in service.  The Appellant maintained in her hearing testimony that these events occurred during active duty for training (ACDUTRA) periods during the 1980s. 

Following the most recent Board remand, the Appellant was afforded a VA examination in April 2016 where she was diagnosed with unspecified depressive disorder with anxious distress.  The VA examiner stated that although PTSD symptoms were noted in the Appellant's medical record, the Appellant did not meet the diagnostic criteria for a diagnosis of posttraumatic stress disorder (PTSD).  In commenting on the etiology of the Appellant's unspecified depressive disorder, the VA examiner stated that military stressors at least as likely as not contributed to her depressive disorder symptoms.  However, depression was often multifactorial in etiology and it was less likely that there was one singular cause to the Appellant's depressive disorder.  The VA examiner further stated that she was unable to rule out the contribution of other psychosocial stressors or physical health issues contributing to the Appellant's history of depression.  

The April 2016 VA examiner's opinion is inadequate because she never directly addresses the question of whether it was at least as likely as not that the Appellant's diagnosed psychiatric condition was related to her military service.  Further, the VA examiner did not address favorable evidence in the record in support of the Appellant's claim.  Notably, a July 1984 Report of Medical History reflects that the Appellant endorsed nervous trouble.  Additionally, the Appellant has stated that on March 30, 1989, she was administered Vistaril, which is a medication used to treat anxiety and tension.  The Appellant's medical records support this claim.  As such, the Appellant's claim must be remanded to obtain an adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Appellant's claims file to the examiner who conducted the April 2016 VA PTSD examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to her claim for entitlement to service connection for an acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Appellant should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Appellant's diagnosed unspecified depressive disorder with anxious distress is related to her military service? 

In answering this question, the examiner is asked to consider and specifically discuss the relevance of a July 1984 Report of Medical History which reflects that the Appellant endorsed nervous trouble, as well as a March 30, 1989 medical record noting the Appellant was administered Vistaril.  The examiner should not base an opinion that is adverse to the Appellant's claim exclusively on the absence of medical records supporting her contentions.  

A detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then readjudicate the Appellant's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


